Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable Doyle et al (US 2013/0006134) (“Doyle”) as noted in Applicant IDS dated 10/09/2017 in view of Shofner et al (US 2005/0066968) (“Shofner”).
Regarding Claim 1, Doyle teaches a method for determining a volume of exhaled C02 as a function of time using side-stream capnography ([0072]), the method comprising: 
obtaining flow dynamics measurements of a subject from a flow sensor (Fig. 2, sensor 60, [0080] flow sensor); 
obtaining CO2 concentration measurements of a subject from a side-stream CO2 monitor (Fig. 2, capnometer 48, flow sensor 60 and capnometer 48 are along different flow paths, effectively making them side-stream form one another); 
determining a duration of time (ΔTsl) for a sample of gas to flow from a reference point to the side-stream CO2 monitor ([0075]); 
synchronizing in time the CO2 concentration measurement with the flow dynamics measurement, based on the determined ΔTsl ([0075]); and 
2 exhaled as a function of time, based on the flow dynamics measurement and the synchronized CO2 concentration measurement ([0072] volumetric CO2 measurement made after synchronization).  
Doyle fails to teach wherein determining of the ΔTs1 is performed either: (i) based on an on-start of inhalation (Ti) a duration of time between Ti until the capnograph depicts a deflection in the CO2 concentration measurements (ΔTTOTAL) and a time to wash away a gas volume encompassed between a Y-piece of a ventilator and the reference point RP (ΔTFLUSH), wherein (ΔTFLUSH) is calculated based on a difference in inspiratory time (ΔTin) obtained when supplying the volume of air at at least two different flow rates; or (ii) based on a time until a notch in CO2 concentration measurements, resulting from a bolus of clean air or a bolus of air having known CO2 concentration provided at on-start of inhalation (Ti).
However Shofner teaches a respiratory monitor (Abstract, [0058]-[0061]) wherein an inspired bolus of a known concentration will create a distinct notch in exhalation ([0060], [0061]), and that the application of a bolus timing enables diagnostic analysis ([0061] “But whereas the modified bolus waveform Ce 201 upon exhalation is evidently quite different from the inspired bolus Ci 200, it is comparisons of the Ces 201 for normal and compromised persons of similar physiological description that genuinely enable diagnostics. Further, comparisons based on bolus timing, as indicated by Vb 210 and Tb 212, on size distribution and type of diagnostic (or therapeutic) aerosols and the like enable thorough diagnostics and treatments.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform determining of ΔTs1 -as taught by Doyle and characterize Doyle’s transition points ([0076]) of the carbon dioxide with a bolus as taught by Shofner, as a way to make the notch in exhalation after the inhalation of a bolus in Doyle more distinct and easier to differentiate from a normal breath. Shofner’s [0061] specifically notes that an applied bolus will change a concentration waveform of an exhalation for a specific gas. Further, that this change enables a diagnosing step in view of bolus timing. One of ordinary skill in the art would 

Regarding Claim 10, Doyle teaches a device for determining a volume of exhaled CO2 as a function of time (Abstract, [0072]), the device comprising: 
a side-stream CO2 monitor configured to measure CO2 concentration over time (Fig. 2, capnometer 48, flow sensor 60 and capnometer 48 are along different flow paths, effectively making them side-stream form one another); and 
a processor (Fig. 2, processor 56) configured to: 
obtain flow dynamics measurements ([0071], Fig. 2, sensor 60, [0080] flow sensor); 
obtain the CO2 concentration measurements from the side-stream CO2 monitor ([0071], Fig. 2, capnometer 48, flow sensor 60 and capnometer 48 are along different flow paths, effectively making them side-stream form one another); 
determine a duration of time (ΔTsl) for a sample of gas to flow from a reference point to the side-stream CO2 monitor ([0075]); 
synchronize in time the CO2 concentration measurement with the flow dynamics measurement based on the determined ΔTsl ([0075]); and 
determine a volume of CO2 exhaled as a function of time based on the flow dynamics measurement and the synchronized CO2 concentration measurement ([0072] volumetric CO2 measurement made after synchronization).  
Doyle fails to teach wherein determining of the ΔTs1 is performed either: (i) based on an on-start of inhalation (Ti) a duration of time between Ti until the capnograph depicts a deflection in the CO2 concentration measurements (ΔTTOTAL) and a time to wash away a gas volume FLUSH), wherein (ΔTFLUSH) is calculated based on a difference in inspiratory time (ΔTin) obtained when supplying the volume of air at at least two different flow rates; or (ii) based on a time until a notch in CO2 concentration measurements, resulting from a bolus of clean air or a bolus of air having known CO2 concentration provided at on-start of inhalation (Ti).
However Shofner teaches a respiratory monitor (Abstract, [0058]-[0061]) wherein an inspired bolus of a known concentration will create a distinct notch in exhalation ([0060], [0061]), and that the application of a bolus timing enables diagnostic analysis ([0061] “But whereas the modified bolus waveform Ce 201 upon exhalation is evidently quite different from the inspired bolus Ci 200, it is comparisons of the Ces 201 for normal and compromised persons of similar physiological description that genuinely enable diagnostics. Further, comparisons based on bolus timing, as indicated by Vb 210 and Tb 212, on size distribution and type of diagnostic (or therapeutic) aerosols and the like enable thorough diagnostics and treatments.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform determining of ΔTs1 -as taught by Doyle and characterize Doyle’s transition points ([0076]) of the carbon dioxide with a bolus as taught by Shofner, as a way to make the notch in exhalation after the inhalation of a bolus in Doyle more distinct and easier to differentiate from a normal breath. Shofner’s [0061] specifically notes that an applied bolus will change a concentration waveform of an exhalation for a specific gas. Further, that this change enables a diagnosing step in view of bolus timing. One of ordinary skill in the art would then note that a changed exhalation, reflective of different system anatomy, would be made apparent based on timing and concentration of an applied bolus of gas. The choice of bolus is then a matter of design choice based on what desired exhalation concentration waveform one seeks to analyze, to accomplish Doyle’s synchronization.
Regarding Claim 11, Doyle and Shofner teach the device of claim 10, and Doyle further teaches the device comprising a flow sensor configured to provide flow dynamics measurements (Fig. 2, sensor 60, [0080] flow sensor).

Claim(s) 3, 7, 13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle in view of Shofner and further in view of Burton et al (US 2005/0217674) (“Burton”).
Regarding Claim 3, Doyle and Shofner teach the method of claim 1, and Doyle teaches parameter values will be distinguished by whether they occur during inhalation or exhalation ([0067]), their combined efforts fail to teach wherein the ΔTi is derived from the flow dynamics measurements.  
However Burton teaches a respiration monitor (Abstract) wherein a duration of inspiration is determined from flow ([0106]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to calculate inspiration interval as taught by Burton, with the flow signals of Doyle as this enables calculation of inspiration-specific parameters in Doyle ([0067]).
Regarding Claim 7, Doyle and Shofner teach the method of claim 1, and Doyle teaches parameter values will be distinguished by whether they occur during inhalation or exhalation ([0067]), their combined efforts fail to teach wherein Ti is determined based on the flow dynamics measurements.
However Burton teaches a respiration monitor (Abstract) wherein a duration of inspiration is determined from flow ([0106]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to calculate inspiration interval as taught by Burton, with the flow signals of Doyle as this enables calculation of inspiration-specific parameters in Doyle ([0067]).

Regarding Claim 13, Doyle and Shofner teach the device of claim 10, and Doyle teaches parameter values will be distinguished by whether they occur during inhalation or exhalation ([0067]), their combined efforts fail to teach wherein the processor is configured to calculate the ΔTin, based on a volume of air supplied by the ventilator and an inspiratory flow rate of the ventilator.  
However Burton teaches a respiration monitor (Abstract) wherein a duration of inspiration is determined from flow ([0106]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to calculate inspiration interval as taught by Burton, with the flow signals of Doyle as this enables calculation of inspiration-specific parameters in Doyle ([0067]).
Regarding Claim 17, Doyle and Shofner teach the device of claim 10, and Doyle teaches parameter values will be distinguished by whether they occur during inhalation or exhalation ([0067]), their combined efforts fail to teach wherein Ti is determined based on the flow dynamics measurements.
However Burton teaches a respiration monitor (Abstract) wherein a duration of inspiration is determined from flow ([0106]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to calculate inspiration interval as taught by Burton, with the flow signals of Doyle as this enables calculation of inspiration-specific parameters in Doyle ([0067]).
Regarding Claim 18, Doyle, Shofner, and Burton teach the device of claim 17, wherein the processor is configured to control the operation of a valve, wherein opening of the valve provides the bolus of clean air ([0028] ventilator gas supply controlled by valves).  
Regarding Claim 19, Doyle, Shofner, and Burton teach the device of claim 18, wherein controlling the operation of the valve comprises opening the valve such that the notch in the CO2 concentration measurements will occur during a plateau in the CO2 concentration See Claim 17 Rejection, notch in the CO2 values naturally will occur during a plateau, regardless of whether a bolus is applied).  37    

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle in view of Shofner and further in view of Gollar (US 2005/0251060).
Regarding Claim 5, Doyle and Shofner teach the method of claim 1, their combined efforts fail to teach wherein the ΔTsl is calculated based on a difference in ΔTTOTAL obtained when supplying the volume of air at at least two different flow rates.  
However Gollar teaches a respiratory monitor (Abstract) and further teaches calculating a respiratory parameter by using a plurality of flow rates for a plurality of time intervals ([0035]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the time delay calculation of Doyle at different flow rates with different time intervals as Gollar teaches this as an alternative way to calculate a respiratory parameter. In so doing, the healthcare provides can have a higher degree of confidence in a delay that reliably account for different flow rates.

Regarding Claim 15, Doyle and Shofner teach the device of claim 10, their combined efforts fail to teach wherein the processor is configured to calculate the ΔTFLUSH based on a difference in ΔTin obtained when supplying the volume of air at at least two different flow rates.  
However Gollar teaches a respiratory monitor (Abstract) and further teaches calculating a respiratory parameter by using a plurality of flow rates for a plurality of time intervals ([0035]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the time delay calculation of Doyle at different flow rates with different time intervals as Gollar teaches this as an alternative way to calculate a respiratory parameter. In so doing, the healthcare provides can have a higher degree of confidence in a delay that reliably account for different flow rates.

Claim(s) 8, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle in view of Shofner and further in view of McCawley et al (US 2005/0045175) (“McCawley”) and further in view of Heinonen (US 2002/0169385) (“Heinonen”).
Regarding Claim 8, while Doyle and Shofner teach the method of claim 1, their combined efforts fail to teach wherein determining of the ΔTsl comprises determining a time until a CO2 concentration measurement, corresponding to the known concentration of the provided bolus, is observed; wherein the known CO2 concentration comprises a concentration above a CO2 concentration observed in exhaled breath.  
However McCawley teaches a respiration characterization system (Abstract) wherein a bolus may be provided to characterize respiration dynamics ([0050], [0051], Fig. 2)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the bolus delivery of aerosol as taught by McCawley in the ventilating system of Doyle as this creates an identifiable deviation within the respiration, which would differentiate itself from random noise in the data.
Yet their combined efforts fail to teach the bolus being of carbon dioxide, wherein the known CO2 concentration comprises a concentration above a CO2 concentration observed in exhaled breath.  
However Heinonen teaches a respiration characterization system (Abstract) wherein a bolus of carbon dioxide is provided as a bolus to a ventilated patient ([0070]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the bolus delivery of aerosol as taught by McCawley in with carbon dioxide as taught Heinonen as the change in breathing dynamics will also be accomplished with dosing a patient at higher CO2- gas levels. It would further be obvious to supply gas at concentrations above exhaled breath to ensure the deviation in CO2 will be 

Regarding Claim 20, while Doyle and Shofner teach the device of claim 10, their combined efforts fail to teach wherein determining of the ΔTsl comprises determining a time until a CO2 concentration measurement, corresponding to the known concentration of the provided bolus, is observed; wherein the known CO2 concentration comprises a concentration above a CO2 concentration observed in exhaled breath.  
However McCawley teaches a respiration characterization system (Abstract) wherein a bolus may be provided to characterize respiration dynamics ([0050], [0051], Fig. 2)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the bolus delivery of aerosol as taught by McCawley in the ventilating system of Doyle as this creates an identifiable deviation within the respiration, which would differentiate itself from random noise in the data.
Yet their combined efforts fail to teach the bolus being of carbon dioxide, wherein the known CO2 concentration comprises a concentration above a CO2 concentration observed in exhaled breath.  
However Heinonen teaches a respiration characterization system (Abstract) wherein a bolus of carbon dioxide is provided as a bolus to a ventilated patient ([0070]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to perform the bolus delivery of aerosol as taught by McCawley in with carbon dioxide as taught Heinonen as the change in breathing dynamics will also be accomplished with dosing a patient at higher CO2- gas levels. It would further be obvious to supply gas at concentrations above exhaled breath to ensure the deviation in CO2 will be differentiated from potential sensor noise. It would thus be a simple substitution of one supplied gas for another to obtain predictable results.
35	Regarding Claim 21, Doyle, Shofner, McCawley, and Heinonen teach the device of claim 20, and Doyle further teaches wherein the processor is configured to control the operation of a valve, wherein opening of the valve provides necessary air ([0026]), and the combination further teaches that supplied bolus of air has a known CO2 concentration (See Claim 20 Rejection).

Claim(s) 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle in view of Shofner and further in view of Zhang (US 2013/0116681) and further in view of Flanagan et al (US 2015/0258299) (“Flanagan”).
Regarding Claim 9, Doyle and Shofner teach the method of claim 1, where Doyle teaches a shape of a notch in the CO2 waveform resulting from the provided bolus of clean air (See Claim 1 Rejection), their combined efforts fail to teach the method comprising determining an undistorted shape of a CO2 waveform by applying a shape distortion factor thereon, the CO2 waveform derived from the CO2 concentration measurement; and the shape distortion factor calculated based on a shape of a notch in the CO2 waveform.
However Zhang teaches a physiological monitor (Abstract, [0043]) wherein distortion in data may be evaluated based on changes in a notch ([0043] “Severity processor 23 processes the acquired electrophysiological signal data to determine the degree of severity of abnormality by determining a measure of distortion in a P wave in the electrophysiological signal data in response to at least one of, (a) change in peak amplitude of the P wave,…”) and Flanagan teaches a respiration monitoring system ([0009]) wherein a distortion factor must be accounted for in flow data ([0010]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to calculate a shape distortion factor as taught by Flanagan and apply it to the monitoring of Doyle to ensure the final determination volumetric CO2 are accurate. Furthermore, it would be obvious to use the waveform notches as the application of a known 

Regarding Claim 22, Doyle and Shofner teach the device of claim 10, where Doyle teaches a shape of a notch in the CO2 waveform resulting from the provided bolus of clean air (See Claim 16 Rejection), their combined efforts fail to teach the method comprising determining an undistorted shape of a CO2 waveform by applying a shape distortion factor thereon, the CO2 waveform derived from the CO2 concentration measurement; and the shape distortion factor calculated based on a shape of a notch in the CO2 waveform.
However Zhang teaches a physiological monitor (Abstract, [0043]) wherein distortion in data may be evaluated based on changes in a notch ([0043] “Severity processor 23 processes the acquired electrophysiological signal data to determine the degree of severity of abnormality by determining a measure of distortion in a P wave in the electrophysiological signal data in response to at least one of, (a) change in peak amplitude of the P wave,…”) and Flanagan teaches a respiration monitoring system ([0009]) wherein a distortion factor must be accounted for in flow data ([0010]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to calculate a shape distortion factor as taught by Flanagan and apply it to the monitoring of Doyle to ensure the final determination volumetric CO2 are accurate. Furthermore, it would be obvious to use the waveform notches as the application of a known technique from Zhang to the known distortion calculation of Flanagan ready for improvement to yield predictable results of accurately assessed respiratory data.

Allowable Subject Matter
No prior art rejection is applied to claims 4 and 14 because the prior art fails to teach the determination of a duration of time for a sample of gas to flow from a reference pint to the side-2 monitor based on the amended language of (i). However, the claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments and amendments filed 10/22/2020 with respect to the 35 USC 112(b) rejections have been fully considered, and are persuasive. The rejection is withdrawn.
Applicant’s arguments and amendments, filed 10/22/2020, with respect to the 35 USC 103 rejection(s) of claim(s) 1 and 10 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Doyle and Shofner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793